Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered. Claims 11, 23, 26 and 34 are amended. Claims 16 and 30 are cancelled. Claims 11-14, 17, 21-29 and 31-38 are pending. 
Response to Arguments
Examiner’s Remarks - - 35 USC § 103
The examiner notes that the applicant has amended each independent claim to include the feature(s) of, “wherein the DRM server that receives the ticket token and sends the electronic ticket has the ability to participate with the playback device, and wherein the electronic ticket includes cryptographic data to decrypt the digital content to enable playback”. The examiner notes that the applicant now alleges a deficiency on the part of the prior art in view of the newly added claim feature(s). The examiner introduces the teachings of prior art reference Plain (US Patent Publication No. 2004/0093229), to the record in view of the claim amendment(s).  The examiner notes that Plain teaches sending a decryption key to user/device for content rendering purposes. See rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 14, 17, 21-27, 29 and 31-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al. (US Patent Publication No. 2003/0069904 and Hsu hereinafter) in view of Tanaka et al. (US Patent Publication No. 2004/0030655 and Tanaka hereinafter) in further in view of Plain (US Patent Publication No. 2004/0093229).

As to claims 11 and 26, HSU teaches a method performed by a Digital Rights Management (DRM) system for enabling playback of digital content on a playback device using an electronic ticket and a ticket token, the method comprising: 
receiving, using a DRM system, a request for digital content from a playback device (i.e., …teaches in paragraph 0022 the following: “A user can view the web pages either in a web browser on his/her computer, or on a display on a playback device”. …”The user can either purchase the audio files for unlimited playback on his or her playback device, or rent the audio files for a time-limited period or a limited number of playbacks.”),
 where: the DRM system comprises a plurality DRM servers, and the request includes an indication of a user account (i.e., …teaches in paragraph 0028 the following: “The user typically has account registered with the service provider and can select the files using any conventional method, such as an electronic shopping cart. The account is associated with certain rights controlling what access the user has to various files prior to transferring the files to his or her delivery agent and what 
generating, using the DRM system, a ticket token associated with the user account, where the ticket token is a credential that authenticates the right of the user account to access the digital content (i.e., …teaches in paragraph 0004 the following: “The site from which the user buys the audio files then typically issues a ticket and delivers the ticket to the user. The ticket serves as a proof of purchase and can be redeemed by the user at a different server”. …further teaches in paragraph 0012 the following: “Validating the ticket can include verifying that the particular playback device associated with the ticket also is associated with a user account at a service provider site from which the ticket was issued.” …teaches in paragraph 0028 the following: “The user typically has account registered with the service provider and can select the files using any conventional method, such as an electronic shopping cart. The account is associated with certain rights controlling what access the user has to various files prior to transferring the files to his or her delivery agent and what operations he or she can perform on the files after the files have been transferred to the delivery agent.”.); 
sending, using the DRM system, the ticket token to the playback device based upon approval of the user account (i.e., …teaches in paragraph 0004 the following: “The site from which the user buys the audio files then typically issues a ticket and delivers the ticket to the user. The ticket serves as a proof of purchase and can be redeemed by the user at a different server, where the content is stored. When the user provides the ticket to the content server, the content server verifies the ticket to make sure that the ticket is genuine and delivers the corresponding content to the user's computer or playback device.” …further teaches in paragraph 0037 the following: “The user is now in possession of the ticket, which is secure since it is only redeemable for the playback device (105, 110) for which the user purchased the audio files… When a secure ticket is to be redeemed, the ticket and device identification is forwarded from the delivery agent to the content server”). 

The system of HSU does not expressly teach:
receiving, using a DRM  server of the DRM system, the ticket token from the playback device,
and in response to receiving the ticket token, sending, using the DRM system, an electronic ticket that enables playback of the digital content to a device associated with the user account.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
 With regards to applicant’s claim limitation element of, “receiving, using a DRM server of the DRM system, the ticket token from the playback device”, Tanaka teaches in paragraph 0139 the following: “The customer's player 6a transmits a form-"12" signal of the encryption-resultant ticket balance to the kiosk terminal apparatus”.
With regards to applicant’s claim limitation element of, “and in response to receiving the ticket token, sending, using the DRM server of the DRM system, an electronic ticket that enables playback of the digital content to a device associated with the user account”, Tanaka teaches in paragraph 0162 the following: “Next, the web server 9 transmits a form-"5" signal of a player ID transmission request, a form-"11" signal of a ticket balance transmission request, and a form-"7" signal of a transfer history transmission request (a copy history transmission request) to the PC client 10. Then, the PC client 10 transmits the signal of the player ID transmission request to the customer's player 6a. In response to the signal of the player ID transmission request, the customer's player 6a transmits a form-"6" signal of its own player ID to the PC client 10. Then, the PC client 10 transmits the signal of the ticket balance transmission request to the customer's player 6a. In response to the signal of the ticket balance transmission request, the customer's player 6a transmits a form-"12" signal of a ticket balance to the PC client 10. Next, the PC client 10 transmits the signal of the transfer history transmission request (the copy history transmission request) to the customer's player 6a.”.


The system of HSU and Tanaka do expressly teach: 
	wherein the DRM server that receives the ticket token and sends the electronic
ticket has the ability to participate with the playback device, and
wherein the electronic ticket_includes cryptographic data to decrypt the digital
content to enable playback.
In this instance the examiner notes the teachings of prior art reference Plain.
With regards to applicant’s claim limitation element of, “wherein the DRM server that receives the ticket token and sends the electronic ticket has the ability to participate with the playback device”, Plain teaches paragraph 0043 the following: “The e-currency value may be used in association with DRM software to correlate to specific content which is copy-protected using DRM software.”. 
With regards to applicant’s claim limitation element of, “wherein the electronic ticket_includes cryptographic data to decrypt the digital content to enable playback”, teaches in paragraph 0042 the following: “the playback license file may be in the form of a decryption key,”. Teaches in paragraph 0054 the following: “the e-currency system 500 sends the digital content access file to the user (607).”.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU and Tanaka with the teachings of Plain by including the feature of content server selection. Utilizing content server selection as taught by Plain above allows a system to provide comprehensive content 

As to claims 12 and 27, the system of HSU and Tanaka teaches a content access control as applied to claims 11 and 26 above, however HSU does not expressly teaches a method of claim 11, wherein the electronic ticket includes a torn status, the torn status indicating whether the digital content has been accessed, and where the electronic ticket is sent by the DRM system having a torn status of UNTORN indicating that the digital content has not yet been accessed by the user account.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka teaches in paragraph 0162 the following: “Next, the web server 9 transmits a form-"5" signal of a player ID transmission request, a form-"11" signal of a ticket balance transmission request, and a form-"7" signal of a transfer history transmission request (a copy history transmission request) to the PC client 10. Then, the PC client 10 transmits the signal of the player ID transmission request to the customer's player 6a. In response to the signal of the player ID transmission request, the customer's player 6a transmits a form-"6" signal of its own player ID to the PC client 10. Then, the PC client 10 transmits the signal of the ticket balance transmission request to the customer's player 6a. In response to the signal of the ticket balance transmission request, the customer's player 6a transmits a form-"12" signal of a ticket balance to the PC client 10. Next, the PC client 10 transmits the signal of the transfer history transmission request (the copy history transmission request) to the customer's player 6a.”.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of redemption status. Utilizing redemption status as taught by Tanaka above allows a system to provide comprehensive access control and therefore 

As to claims 14 and 29, the system of HSU and Tanaka teaches a content access control as applied to claims 11 and 26, specifically HSU teaches a method of claim 11, wherein the ticket token identifies or describes a product ID of the playback device to determine whether the playback device is able to participate with the server that receives the ticket token and sends the electronic ticket (i.e., …teaches in paragraph 0010 the following: “The ticket includes device identifying information for a particular playback device to which the media files”.).

15. (Cancelled)
16. (Cancelled)
30. (Cancelled)

As to claims 17 and 31, the system of HSU and Tanaka teaches a content access control as applied to claims 11 and 26 above, however HSU does not expressly a method of claim 11, wherein the ticket token further indicates the electronic ticket or the requested digital content.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka discloses in paragraph 0066 ticket for requested content. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of redemption status. Utilizing redemption status as taught by Tanaka above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced security. 

18.-20. (Cancelled)

As to claims 21 and 32, the system of HSU and Tanaka teaches a content access control as applied to claims 11 and 26 above, however the system of HSU does not teach a content access control however HSU does not expressly teach a method of claim 11, wherein the ticket token is a single use credential for the means of obtaining the electronic ticket.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka teaches in paragraph 0066 the following: “an electronic ticket”.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of credential redemption. Utilizing credential redemption as taught by Tanaka above allows a system to provide comprehensive content access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced content security. 

As to claims 22 and 33, the system of HSU and Tanaka teaches a content access control as applied to claims 11 and 26, specifically HSU teaches a method of claim 11, wherein the user account has right to the digital content under a subscription agreement (i.e., …paragraph 0028 the following: “The user typically has account registered with the service provider and can select the files using any conventional method, such as an electronic shopping cart. The account is associated with certain rights controlling what access the user has to various files prior to transferring the files to his or her delivery agent and what operations he or she can perform on the files after the files have been transferred to the delivery agent).

As to claims 23 and 34, the system of HSU and Tanaka teaches content access control as applied to claims 11 and 26 above, however the system of HSU does not expressly teach a method of claim 11, wherein the selected DRM server provides an electronic ticket in a format that is suitable for the playback device.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka teaches multiple servers in figure 18.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of data formatting. Utilizing data formatting as taught by Tanaka above allows a system to provide comprehensive data handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced data integrity. 

As to claims 24 and 35, the system of HSU and Tanaka teaches a content access control as applied to claims 11 and 26, specifically HSU teaches a method of claim 11, wherein the DRM system provides a resume feature to allow the user to resume playback of the digital content on a different playback device (i.e., …illustrates in figure 1…different playback devices).

As to claims 25 and 36, the system of HSU and Tanaka teaches a content access control as applied to claims 11 and 26, specifically HSU teaches a method of claim 11, wherein the right of the user account to access the digital content is not associated with the playback device (i.e., … teaches in paragraph 0012 the following: “Validating the ticket can include verifying that the particular playback device associated with the ticket also is associated with a user account at a service provider site from which the ticket was issued.” …teaches in paragraph 0028 the following: “The user typically has account 

As to claims 37 and 38, the system of HSU and Tanaka teaches content access control as applied to claims 11 and 26 above, however the system of HSU does not expressly teach a method of claim 11, wherein the ticket token is sent to the playback device without authenticating the user device.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka illustrates in figure 18 sending content to different players.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of content distribution. Utilizing content distribution as taught by Tanaka above allows a system to provide comprehensive data communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced content usage. 

Claims 13 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu and Tanaka in view Plain as applied to claims 11 and 26 above and further in view of Graham et al. (US Patent Publication No. 2002/0178271 and Graham).

As to claims 13 and 28  the system of HSU, Tanka and Plain teaches content access control as applied to claims 11 and 26 above, however neither reference expressly teaches a method of claim 11, wherein the electronic token is an XML file.

Graham teaches in paragraph 361 the following: “…source or rules can include a variety of different formats and locations, including XML files”.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU, Tanaka and Plain with the teachings of Graham by including the feature of data formatting. Utilizing data formatting as taught by Graham above allows a system to provide comprehensive data handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of HSU, Tanaka and Plain will obtain the capability to provide enhanced data integrity. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497